DETAILED ACTION
Claims 21-25, 27-34, 36-46 currently pending. 
Claims 1-20, 26, and 35 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 05/16/2039 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Examiner agrees the current amendment incorporates previously identified allowable subject matter. Examiner also acknowledges the Terminal Disclaimer filed 12/13/2021 overcomes the outstanding double patenting rejections. The pending claims are allowed herein. 


Allowable Subject Matter
Claims 21-25, 27-34, 36-46 are allowed. 
Regarding claim 21, neither the closest known prior art, nor any reasonable combination thereof teaches:
in response to the quality assessment for the target image being less than the predetermined value, outputting a recommendation for increasing a quality of the target image.  
Claims 22-25 and 27-29 depend from claim 21 and are therefore also allowed. 


Regarding claim 30, neither the closest known prior art, nor any reasonable combination thereof teaches:
in response to the quality assessment for the target image being less than the predetermined value, outputting a recommendation for increasing a quality of the target image.  
Claims 31-34 and 36-38 depend from claim 30 and are therefore also allowed. 

Regarding claim 39, neither the closest known prior art, nor any reasonable combination thereof teaches:
in response to the quality assessment for the target image being less than the predetermined value, outputting a recommendation for increasing a quality of the target image.  
Claims 40 depends from claim 39 and is therefore also allowed. 



identifying a prior treatment associated with the patient; 
determining the confidence value of the prediction of the specimen type based at least in part on the prior treatment associated with the patient.  

	Regarding claim 42, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, using the target image and the machine learning model, whether the target specimen is post-treatment or pre-treatment.  


Regarding claim 43, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, using the target image and the machine learning system, whether the target specimen is post-treatment or pre-treatment; 
upon determining that the target specimen is post-treatment, determining a predicted degree to which the target specimen has been treated based on the target image; 
outputting the predicted degree to which the target specimen has been treated.



Regarding claim 44, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
identifying a prior treatment associated with the patient; 
determining the confidence value of the prediction of the specimen type based at least in part on the prior treatment associated with the patient.  

	Regarding claim 45, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, using the target image and the machine learning model, whether the target specimen is post-treatment or pre-treatment.  

Regarding claim 46, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, using the target image and the machine learning system, whether the target specimen is post-treatment or pre-treatment; 
upon determining that the target specimen is post-treatment, determining a predicted degree to which the target specimen has been treated based on the target image; 
outputting the predicted degree to which the target specimen has been treated.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666